DETAILED ACTION
This action is in response to the submission filed on 5/23/2018.  Claims 1-7 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sand table environment constructing module configured to construct”, “an element grading 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, there is no corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a series of “modules” for performing various functions. However there is no corresponding structure or algorithm described in the specification as performing the claimed function, and equivalents thereof. For the purposes of examination these modules are interpreted as software modules for performing the various functions in a design system. 
Claim 2, step 1.1 recites “generates a monomer model”. However, a “monomer” is a molecule that can react together with other monomer molecules to form a larger polymer chain or three-dimensional network in a process called polymerization. While “monomer” is a term of art in chemistry, it is not a term in the art of computer-aided modeling. In the context of the claim language and the specification (constructing an urban design digital sand table), it is unclear how this term is intended to be used. For the purposes of examination, it is interpreted to mean merely a CAD model. 
Claim 2, step 1.5 recites “storing, sharing and releasing multi-dimensional data for the environmental model constructed for the urban design digital sand table and a multi-source big data file”. For the purposes of examination the claim is interpreted to mean “storing, sharing and releasing multi-dimensional data…in a multi-source big data file.” Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over “The application of urban simulation in urban planning” (“Wenlong”) in view of “Application Research on Method for Data Format Transformation on Road Informationization of Jilin City Based on SuperMap” (“Yunpeng”), further in view of US 7,062,532 (“Sweat”). 
Regarding claim 1, Wenlong teaches:
A system for constructing an urban design digital sand table (Wenlong: Preface, “performance of urban planning and design mainly depend on sand table models and computer renderings to examine the harmonious relations between the program and the urban environment. Although the sand table model has a strong three-dimensional sense, landscape can't be analyzed and evaluated from a normal perspective for landscape. While the renderings can adjust the effect
through any perspective, but it is only discrete, static, individual and visual dimension might be not as well as sand table model”), comprising the following modules: 

a sand table environment constructing module, configured to construct a digital environment of the urban design digital sand table (Wenlong: II. The Introduction of Urban Simulation, “Urban Simulator has a good interaction, which provided the roaming mode with any angle and any speed. You can quickly replace the different buildings. It provides a variety of aids on city planning and urban design”; Preface, “performance of urban planning and design mainly depend on sand table models”); 

an element grading display module, configured to perform hierarchical management on urban design elements, and perform hierarchical display by constructing a visual precision grading system (paragraphs [0021] and [0056] of applicant’s publication defines this step as Levels of Details technology; Wenlong: page 372, “Level of details (LOD): the LOD is the technical details omitted in real-time display system, the basic idea is: If describe a scene with the multiple hierarchy of objects, that is, there are multiple model objects in the scene, the difference between the models is described in detail, then when happened the real-time
display, simple details model can be used to improve the display speed. The model selection in Real-time display depends on the importance of objects, and the importance of objects occupied by the objects in the image area, and other factors”); 


Wenlong does not teach but Yunpeng does teach:
a spatial indicator interpretation module, configured to articulate names, algorithms, and attributes for indicators in an indicator library of the urban design digital sand table (Yunpeng: page 1998, “E. Layer Label”, “Map label is the text of the description of specific
characteristics such as a mapping object's name, type, nature and quantity, which is one of the basic content of the map, and is a means of express the contents of map. It not only can make
up for the lack of map symbols and rich the content of map, but also to some extent have the indicative role of symbols. Figure 7 is the marked diagram of the text label layer based on
SuperMap”; page 1995, “spatial location information, spatial relationships information and attribute information”; page 1998, “calculating topological relations”; the label layer is interpreted as the library of indicators with names and attributes which calculate using algorithms the topological relations); 

a spatial calculation tool module, configured to load a toolkit to calculate a selected spatial range in the urban design digital sand table (Yunpeng: page 1996, “ArcToolbox”; Introduction, “GIS system can establish model, analyze and manage the spatial data, so it plays a great role in spatial information analysis and has been widely”; page 1996, “They have friendly interfaces and easy-to-use functionalities for data browsing, editing, querying, topology processing, 3D modeling and spatial analyzing, etc. SuperMap Desktop GIS products have an easy-to-use workspace manager to organize data sources, datasets and maps. This manager is composed with four components: data view, map view, layout view, and resource view”; D. Layer Topology, “D. Layer Topology”, “Topological relationship is important for coding, entry, format conversion, storage management, query retrieval, and spatial analysis in GIS data… Figure 6 is graphical topology based on SuperMap”; Figure 6 depicts a spatial analysis in a selected spatial range); 

a dynamic real-time editing module, configured to perform real-time editing operation on an urban digital design scheme loaded in the system (Yunpeng: page 1996, “GEOWAY creates spatial data model which fusing the characteristics of both GIS data and CAD data, and provides powerful symbol attributes and graphic editing, dynamically labeling, and thematic displaying techniques… SuperMap Desktop GIS products are a set of Desktop GIS software developed with SuperMap core technology. They have friendly interfaces and easy-to-use functionalities for data browsing, editing, querying, topology processing, 3D modeling and spatial analyzing, etc. SuperMap Desktop GIS products have an easy-to-use workspace manager to organize data
sources, datasets and maps. This manager is composed with four components: data view, map view, layout view, and resource view. The user can not only create, open, close and
save a workspace, data source, dataset or map via the shortcut menus, but also sort, browse, copy datasets, etc. SuperMap data conversion tools support vector formats (.dxf of AutoCAD,
.e00 of ArcInfo, .mif of MapInfo, etc.), Binary formats (Coverage of ArcInfo, .tab of MapInfo, and so on.) and Raster image formats (.img of Erdas, .tiff of Geo, ECW and MrSID.)”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wenlong (directed to an urban digital sand table design) with Yunpeng (directed to spatial calculation and real-time editing) and arrived at urban digital sand table design with spatial calculation and real-time editing. One of ordinary skill in the art would have been motivated to make such a combination to “lower the complexity of workflow and the complication of technology and greatly improve production efficiency” (Yunpeng: page 1996).

Wenlong and Yunpeng do not teach but Sweat does teach:
an offline data extraction module, configured to export two-dimensional and three-dimensional data in the selected spatial range in an offline mode (Sweat: col. 26, lines 13-30, “export, specifies the file name… import /export process (e.g., (1) Action and Filename, (2) Select Fields”; col. 23, lines 52-67, “view drawings online and offline”, “2D/3D DWG, and DXF files”; Abstract, “a user share CAD drawing files (DWG DWF, etc.), document files”, the entirety of each file is the selected ‘spatial range’ of the drawing in the file); 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wenlong and Yunpeng (directed to an urban digital sand table design) with Sweat (directed to offline exporting) and arrived at an urban digital sand table design with offline exporting. One of ordinary skill in the art would have been motivated to make such a combination for a “mechanism for project participants and (Sweat: col. 1).

Regarding claim 3, Wenlong, Yunpeng and Sweat teach:
The system for constructing the urban design digital sand table of claim 1, wherein the element grading display module has the following functions: 

(2.1) hierarchically storing the urban design elements, performing hierarchical display on the urban design elements in a form of layer trees, and dynamically managing display or hiding of the urban design elements based on demand interaction; (2.2) according to different display demands, constructing a visual precision grading system, and displaying element content of corresponding precision under different scales; and (2.3) according to the visual precision grading system, performing hierarchical display on levels of details displayed by the urban design elements (paragraphs [0021] and [0056] of applicant’s publication defines these steps as Levels of Details technology; Wenlong: page 372, “Level of details (LOD): the LOD is the technical details omitted in real-time display system, the basic idea is: If describe a scene with the multiple hierarchy of objects, that is, there are multiple model objects in the scene, the difference between the models is described in detail, then when happened the real-time
display, simple details model can be used to improve the display speed. The model selection in Real-time display depends on the importance of objects, and the importance of objects occupied by the objects in the image area, and other factors”).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “The application of urban simulation in urban planning” (“Wenlong”) in view of “Application Research on Method for Data Format Transformation on Road Informationization of Jilin City Based on SuperMap” (“Yunpeng”), further in view of US 7,062,532 (“Sweat”), further in view of US 2012/0290492 (“Zabala Rodriguez”), provided by Applicant.
Regarding claim 4, Wenlong, Yunpeng and Sweat do not teach but Zabala Rodriguez teaches:
(Zabala Rodriguez: Figs. 4, 5, “Lot Density Calculation Worksheet”; paras [0025-0028], “can calculate, for example, T-Zone graphical parameters, lot area, lot allowed density, lot developable units, building disposition, and permitted areas for frontage. In addition, the program 16 can have a separate input interface 19 that is linked to update zoning codes after codification. This allows the program 16 to calculate code parameters in real-time”; para [0039], “analyze certain property yield. The yield could include parameters in terms of units, densities, and open space, among other parameters. In the example shown in FIG. 10, an input area may be provided such that a user may enter Property Area and/or Community Types. Calculation Area/%Reductions Section may be also included based upon the Existing Infrastructure Area and/or percentages of Proposed Preservation, Proposed Infrastructure, and Proposed Civic Space.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wenlong, Yunpeng and Sweat (directed to an urban digital sand table design) with Zabala Rodriguez (directed to indicators for urban designs) and arrived at urban digital sand table design with indicators. One of ordinary skill in the art would have been motivated to make such a combination to “relieve the frequent frustrations and impediments encountered by municipalities and developers in determining zoning code compliance” (Zabala-Rodriguez: para [0009]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over “The application of urban simulation in urban planning” (“Wenlong”) in view of “Application Research on Method for Data Format Transformation on Road Informationization of Jilin City Based on SuperMap” (“Yunpeng”), further in view of US 7,062,532 (“Sweat”), further in view of “Deepen the GIS Spatial Analysis Theory Studying Through the Gradual Process of Practice” (“Yi”).
Regarding claim 6, Wenlong, Yunpeng, and Sweat do not teach but Yi does teach:
The system for constructing the urban design digital sand table of claim 1, wherein the offline data extraction module has the following functions: (5.1) delineating a spatial range requiring offline data extraction on a system map by drawing; and (5.2) based on polygon clipping, packing and exporting the two-dimensional and three-dimensional data in the selected spatial range (polygon clipping and packing is merely cutting out the portion of the model which is not wanted; Yi: page 120, “After completing experiment II, the GIS thematic map production practice of experiments III is following. We demand students marked their interested geographic features with legend symbols for the map can express a specific theme. Thematic map production is divided into two parts, one is symbolized and labeled with the data layers, and the other part is to add elements to thematic maps. Data layers can be separately displayed by these symbolized and labeled methods according to their property values. Adding elements refers to add auxiliary information such as compass, scale and legends surround the thematic map. After these two parts have been done, the above content is exported to a thematic map and this experiment is completed”; the spatial range is the interested geographic features, with non-interested features not included/clipped, which is then exported).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wenlong, Yunpeng and Sweat (directed to an urban digital sand table design) with Yi (directed to polygon clipping and exporting) and arrived at urban digital sand table design with polygon clipping and exporting. One of ordinary skill in the art would have been motivated to make such a combination to “map element layers into visualization and into thematic maps” and to “to accurately analyze the data sources coordinate
location is correct or not and efficiently update data” (Yi: 2.1 Basic Function Practices).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over “The application of urban simulation in urban planning” (“Wenlong”) in view of “Application Research on Method for Data Format Transformation on Road Informationization of Jilin City Based on SuperMap” (“Yunpeng”), further in view of US 7,062,532 (“Sweat”), further in view of “Interactive . 
Regarding claim 7, Wenlong, Yunpeng and Sweat do not teach but Semmo does teach:
The system for constructing the urban design digital sand table of claim 1, wherein the dynamic real-time editing module has the following functions: for the urban design scheme loaded in the system, by mouse dragging interactive operations or interface modification of parameters, based on memory simulation, stretching or scaling a dimension of a model in real time, dynamically reconstructing the model (Semmo: Abstract, “saliency-guided visualization based on user interaction or dynamically changing thematic information”; page 890, “1. Landmark scaling. Landmarks are scaled to improve their visibility in far view distances (Figure 7A-B)”; page 889, “A transition between graphic styles is based on image blending [PD84]. Blend values are computed for each transition configuration, and features with matching feature types and LoD”; page 887, “information visualization showed that animated transitions ease orientation and guidance, and aid the reconstruction of information spaces”; page 892, “the system parametrizes LoA transitions at run-time”), and based on a texture mapping technology, adjusting model rendering colors or texture maps in real time (Semmo: Abstract, “real-time 3D visualization”; page 889, “color and outline are blended at rendering time for individual parametrization. The image abstraction is performed once per model. For a 3D city model (CityGML LoD3 [Kol09]) with 1,520 unique texture maps”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Wenlong, Yunpeng and Sweat (directed to an urban digital sand table design) with Semmo (directed to scaling, coloring and texturing) and arrived at an urban digital sand table design with scaling, coloring and texturing. One of ordinary skill in the art would have been motivated to make such a combination for “an implementation of a system that enables different presentation styles, their seamless integration within a single view” (Semmo: Abstract).

Allowable Subject Matter
Claims 2 and 5 contain allowable subject matter. Wenlong, Yunpeng, Sweat, Yi, Rodriguez and Semmo teach a method for constructing a digital urban sand table design. However, these references and the remaining prior art of record, fails to disclose or suggest 
(claim 2)
 “(1.1) acquiring three-dimensional slice cache model data in an urban range, and digitizing the model data to generate a monomer model that can participate in calculation; 

(1.2) converting and unifying a coordinate system of multi-source big data into an urban coordinate system, and storing the multi-source big data in an SHP format to realize digital superposition of the multi-source big data; 

(1.3) formatting and revising an urban three-dimensional model design file into a data source in a UDB format supported by the system to realize digital conversion of an urban design scheme; 

(1.4) extracting control elements of the urban design scheme by points, lines and planes to realize extraction of the control elements of the urban design scheme; and

(1.5) storing, sharing and releasing multi-dimensional data for the environmental model constructed for the urban design digital sand table and a multi-source big data file”,


(claim 5)

“(4.1) selecting a plurality of elements to form a set or a certain spatial range by clicking or framing the elements; 

(4.2) based on the selected element set or spatial range, according to the spatial indicator interpretation module, automatically acquiring element model information data in the spatial range, and calculating basic spatial indicators; and 

(4.3) according to urban design spatial calculation demands, dividing the spatial calculation tool module into three spatial calculation toolkits: a spatial basic calculation toolkit, a single-dimensional data calculation toolkit, and a multi-source data coupling calculation toolkit, and by the above toolkits, respectively performing geometrical analysis of a spatial form, distribution structural analysis of a single-dimensional data type, and superposition coupling degree analysis of any two types of data in multi-source data, on the selected set or range”,


 in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Parametric Modeling for Advanced Architecture”: parametric approach in architectural design through elaboration of shift in paradigms in architecture that has brought to the idea of use of parametric modeling with emphasis on two different groups of parametric software and presents the possibilities of generative algorithms in modeling architectural form and development of cities and urban design
US 2017/0147162: Interactive features of a graphical user interface are superimposed over the electronic map, wherein the graphical user interface is controlled by a first entity, and the electronic map is controlled by a second entity. Input associated with a mission is received.
“SuperMap 3D GIS with BIM”: SuperMap GIS based on 2D & 3D, integrated practical GIS spatial analysis and rich 3D visualization effects, providing rich geo-spatial information. Under the support of 3D GIS technology, BIM has integrated with multiple spatial data like oblique photogrammetry, terrain, 3D pipe lines, etc., which has realized integrated management of indoor and outdoor environments.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148